Citation Nr: 0917116	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  06-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability, claimed as plantar warts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The appellant served in the Army National Guard of Texas from 
June 1980 to June 1986, with periods of active duty for 
training and/or inactive duty for training from August 25-26, 
1980, June 20-23, 1981, June 24-July 4, 1981, January 23-
February 6, 1982, July 30-August 13, 1983, July 7-21, 1984, 
June 8-22, 1985, and May 31-June 14, 1986.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied entitlement to service connection for a bilateral 
foot condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After the appellant submitted his original claim of service 
connection for a bilateral foot condition in September 2005, 
the RO sent a duty-to-assist letter to the appellant dated 
October 5, 2005.  A copy of the letter in the claims file 
reveals that it was sent to the wrong address.  However, 
another letter, which supposedly enclosed the original duty-
to-assist letter was sent to the appellant at the correct 
address of record later that month.  That notwithstanding, 
the duty-to-assist letter that was issued in October 2005 is 
defective.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in October 2005; however, the notification did 
not comply with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and, more 
importantly, the notice did not comply with the directives 
set forth in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
because the RO did not explain to the appellant what was 
necessary to substantiate a claim of service connection based 
on service in the National Guard with periods of active duty 
for training and/or inactive duty for training.  As the 
Statement of the Case indicates that the denial was based on 
an absence of evidence indicating the claimed disability was 
incurred during a qualifying period of service, the lack of 
proper notice is significant.  Instead, the letter indicated 
that to support his claim for service connection, the 
evidence must show (1) that the appellant had an injury or 
disease in military service, or one that was made worse by 
military service; (2) evidence of a current disability; and, 
(3) a relationship between the current disability and an 
injury, disease, or event in service.  The letter did not 
specifically include the following pertinent information:

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active military, 
naval, or air service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in line of duty.  
38 U.S.C.A. § 101(21)(24), (West 2002); 38 C.F.R. § 3.6(a) 
(2008).  Active military, naval, or air service also includes 
any period of inactive duty training (INACDUTRA) duty in 
which the individual concerned was disabled from injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from 
disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from injury incurred or aggravated 
while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 
1131.  ACDUTRA includes full time duty performed by members 
of the National Guard of any state or the reservists.  38 
C.F.R. § 3.6(c).  INACDUTRA includes duty other than full 
time duty performed by a member of the Reserves or the 
National Guard of any state.  38 C.F.R. § 3.6(d).

The above law was included in the Statement of the Case, but 
the Court has stated that VA's duty-to-assist is not 
satisfied by providing adequate content in a Statement of the 
Case.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Based on the appellant's statements, which include several 
assertions that his foot condition was incurred during his 
military service, it is unclear if he has actual knowledge of 
what is necessary to substantiate a claim of service 
connection based on National Guard service with periods of 
ACDUTRA and/or INACDUTRA, as opposed to regular active duty 
service.  

Moreover, service treatment records from 1980 and 1984 show 
that the onset of his foot condition may have had its onset 
during that time period.  Based on the foregoing, the 
appellant should be provided with an adequate duty-to-assist 
letter and an opportunity to provide evidence showing that a 
disease or injury of the foot was incurred during a period of 
ACDUTRA, or that a foot injury was incurred during a period 
of INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant an adequate duty-
to-assist letter that specifically 
includes the criteria necessary to 
substantiate a claim of service connection 
based on National Guard Service with 
periods of ACDUTRA and/or INACDUTRA, and 
how this differs from what is necessary to 
substantiate a service connection claim 
based on regular active duty service.  

2.  After allowing the appellant an 
appropriate time to respond, and following 
completion of any additional development 
deemed appropriate, readjudicate the 
appellant's claim of entitlement to 
service connection for a bilateral foot 
condition, to include plantar warts.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




